LoAO 2453 (Rev. 02¢'18) Judgment in a Criminal Case
Sheet l

 

UNITED STATES DISTRICT COURT

Western District of Arkansas

UNITED STATES OF AMERICA

V.

JUDGMENT lN A CRlMINAL CASE

Case Number: 5: l 8CR50056-002

MYNoR RooRIGUEz-RODRIGUEZ USM Number: 15107_01 0

Christy Comstock

Defcndant’s Attorney

*-_/V\_/\._/\._/V\_/\_/\_/

THE DEFENDANT:
§ pleaded guilty to count(s) Four (4) of the lndictment on October |6, 201 S.

 

\:\ pleaded nolo contendere to count(s)

 

which was accepted bv the court.

I: was found guilty on count(s)

 

aRer a plea of not auilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Ol`fense Ofl`ense Ended Count
18 U.S.C. § 1546(a) Unlawful Possession of Docurnents Prescribed by Statute as 05/ l4/20l8 4

Proof of Legal Stay or Employment in the United States

The defendant is sentenced as provided in pages 2 through 3 of thisjudgment. The sentence is imposed pursuant to
the Sentencing Reforrn Act of 1984.

I:I The defendant has been found not guilty on count(s)

 

§ Count(s) Two (2) is l:l are dismissed on the motion of the United States.

 

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by thisjudgment are fully paid. lf ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

October 16, 20

   

 

 

Honorab|e Timothy L. Brooks, United States District Judge

O¢l»&r l__7f 1019

Date

AO 245B (Rev. 02/18) Judgment in Criminal Case
Sheet 2 _ lmprisonment

Judgment - Page _2__ of
DEFENDANT: MYNOR RODRIGUEZ-RODRIGUEZ

CASE NUMBER: 5:18CR50056-002

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of: time served since June 12, 2018 (126 days). No term of supervised release is imposed as it is anticipated the
defendant will be deported following his term of imprisonment.

I:l The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

|:\ The defendant shall surrender to the United States Marshal for this district:
l:l at l:l a.m. I:] p.m. on
l:l as notified by the United States Marshal.

 

|:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

I:I before 2 p.m. on

 

I:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Oftice.

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNlTED STATES MARSHAL
By

 

DEPUTY UNlTED STATES MARSHAL

AO 2458 (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 - Criminal Monetary Penalties

Judgment _ Page 3 of 3
DEFENDANT: MYNOR RODRIGUEZ-RODRIGUEZ

CASE NUMBER: 5:18CR50056-002
CRIMINAL MONETARY' PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00** $ -0- $ ~0- $ -0-

**The government made a motion to the Court for remission of the special assessment, and the Court granted the motion.

l:l The determination of restitution is deferred . An Amended Judgment in a Criminal Case (AO 245C) will be entered
until aher such determination.

I:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priori§y or Percentage
TOTALS $ $

l:\ Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in hill before the
fifteenth day after the date of thejudgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[:| the interest requirement is waived for [| fine l:\ restitution.

l:| the interest requirement for l:l fine I:I restitution is modified as follows:

* .lustice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. ’
** Findings for the total amount of losses are required under Chapters 109A, l 10, llOA, and l 13A of Title 18 for offenses committed on
or aher September 13, 1994, but before April 23, 1996.

